Citation Nr: 9909795	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-34 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for 
lumbar strain.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  Symptomatology of the veteran's lumbar strain and 
spondylosis deformities initially manifested during active 
service.


CONCLUSION OF LAW

The veteran's lumbar strain and spondylosis deformities were 
incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 1991).  As a preliminary matter, the 
Board finds that the veteran has submitted a well-grounded 
claim and that the VA has properly assisted him in the 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).

The veteran contends that he injured his low back in 1982 or 
1983 while in service.  Service medical records confirm his 
contention.  They show that in June 1983, it was noted that 5 
or 6 months previously the veteran had been lifting weights 
and had heard a crack in his low back and that he had 
experienced pain since that time.  They also show that in 
July 1983, he was diagnosed with lumbar strain in the L-3 to 
L-5 region of the right side, radiating to the right buttock, 
and that he continued to experience pain until at least 
September 1983, shortly before his separation from service.

Post-service medical records, including VA outpatient 
treatment records dated from 1988 and a June 1997 report of 
VA examination disclose that the veteran currently has a back 
disorder, which, most recently, has been diagnosed as lumbar 
strain and early spondylosis deformans.  These records also 
disclose that following discharge, the veteran did not seek 
post-service treatment for his back disorder until 1997.  The 
veteran testified during his March 1998 hearing that he did 
not obtain medical treatment prior to that time because he 
was using alcohol and drugs to dull the pain. 

In March 1999, a private physician submitted an opinion 
linking the veteran's back disorder to his period of active 
service.  He indicated that he had reviewed the veteran's 
claims file and recognized a lack of treatment from 1983 to 
1992.  Despite the gap in treatment, however, he opined that 
it was at least as likely as not that the veteran's chronic 
low back pain due to lumbar strain and early spondylosis 
deformities is related to injuries sustained in service.  
Because the record contains competent medical evidence 
establishing that symptoms of the veteran's current back 
disorder (described as lumbar strain and early spondylosis) 
first manifested during active service, the record supports a 
grant of entitlement to service connection for lumbar strain 
and spondylosis deformities.  See 38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.303 (1998).

The Board notes that the March 1999 medical opinion upon 
which this decision hinges was submitted directly to the 
Board without a waiver of consideration by the RO.  Although 
the veteran has not waived RO consideration, his claim has 
been granted.  Therefore he is not prejudiced by the RO's 
failure to initially consider the medical opinion.  See 
38 C.F.R. § 20.1304(c) (1998).


ORDER

Service connection for lumbar strain and spondylosis 
deformities is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 

